Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel et al (US 20150248647), hereafter known as Goel.
With respect to claims 1, 11, and 16, Goel teaches:
training, by one or more processors, a machine-learning program with information about users of an online service to generate a machine-learning model that calculates parameter preference scores for a plurality of parameters (paragraph 0119 machine learning used so trained, paragraph 0035 evaluate parameters of user (characteristics) for preference for jobs, paragraph 0026 users of social network (an online service)); 
detecting, by the one or more processors, a job search for a user (paragraph 0030 job search for a user); 
identifying, by the one or more processors, user parameters associated with the user (paragraph 0030 identify characteristics for user); 

determining, by the one or more processors, search parameters by selecting a predetermined number of user parameters base on the parameter preference scores (paragraph 0036 select user characteristics most similar to job profiles based on evaluations (aggregate scores)); 
performing, by the one or more processors, a search of a job-postings database with the search parameters (paragraph search jobs, recommend jobs to user, paragraph 0043 job positions in a database); and 
causing, by the one or more processors, presentation on a display of job postings based on the performed search of the job-postings database (paragraph 0089 present job postings based on aggregate scores).
With respect to claim 11, Goel teaches a memory comprising instructions and one or more processors (figure 1 paragraphs 0027-0028, user devices in system with processor 112, hard drive 110).
With respect to claim 16, Goel teaches a non-transitory machine-readable storage medium (paragraph 0134 machine-readable medium).
With respect to claims 2, 12, and 17, Goel teaches wherein the parameter preference score is a probability of the parameter being a preferred parameter for the user (paragraph 0036 looks for/identifies user preferred characteristics).
With respect to claims 3, 13, and 18, Goel teaches:

calculating, for each user parameter, an average parameter relevance by dividing the parameter preference score by the number of job postings matching the user parameter (paragraph 0035 determine average user characteristic for each job profile); and 
selecting the search parameters based on the average parameter relevance (paragraph 0035 select characteristic using average user characteristic to recommend jobs).
With respect to claims 4, 14, and 19, Goel teaches wherein the machine-learning program is trained with information about users of the online service, the information comprising job applications submitted by the users of the online service, and user profile information (paragraph 0026 users of a social network, paragraph 0030 users submit job applications, user profiles).
With respect to claims 5, 15, and 20, Goel teaches before presenting the job postings, filtering results of the search of the job-postings database (paragraph 0103 pre-clear/filter user with resume for job postings, paragraph 0118 rank applicants, filter out applicants by threshold).
With respect to clams 6, 15, and 20, Goel teaches wherein the filtering is performed by another machine-learning model based on the user information and information of the job postings (paragraph 0119 ranking done with machine learning).
With respect to claim 7, Goel teaches wherein the search of the job-postings database comprises a database query that includes a logical AND of matching the selected parameters (paragraph 0043 matches multiple characteristics when searching for jobs thus logical match of characteristics).

With respect to claim 9, Goel teaches wherein the plurality of parameters includes skill parameters, title parameters, and functional area parameters (paragraph 0029 characteristics include skills, education, experience and name/title).
With respect to claim 10, Goel teaches detecting the job search for the user compri ses: creating the job search, without user explicit request, to determine possible job postings that match profile information of the user (paragraph 0096 adding other jobs to search that are outside the jobs user explicitly searched for).

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention.  Each reference is listed on the Notice of References form included in this office action:
	Hoang et al (US 20190042646) teaches estimating job and career transition capabilities of candidates in a database, generating scores for the likelihood a person would respond to a job-related communication, the likelihood that a person would change jobs, and a level of job-seeking activity for the person, does not teach generating parameter preference scores (paragraphs 0005, 0040); and 
	Kent et al (US 20200364282) teaches managing an individual’s job applications using a Kanban methodology, does not teach generating parameter preference scores (paragraphs 0040, 0042 figure 2).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/13/21